Citation Nr: 9929465	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from September 1970 to 
September 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board), from a September 1996, rating decision in which the 
Oakland, California, Department of Veterans Affairs (VA) 
regional office (RO), increased the evaluation for the 
veteran's left shoulder disability from noncompensable to 10 
percent.

At a hearing before the undersigned in July 1999, the veteran 
and his representative asserted that the most recent VA 
examination in October 1998, did not accurately portray the 
functional impairment resulting from his shoulder disability.  
In view of this contention, and in the interest of fairness 
to the veteran, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his left 
shoulder disability since January 1998.  
The RO should then take all necessary 
steps to obtain those records and 
associate them with the claims folder.

2.  The RO should then afford the veteran 
an appropriate examination in order to 
evaluate his left shoulder disability.  
The examination should preferably be 
conducted by a medical professional who 
has not previously examined the veteran.  
The examiner should review the claims 
folder prior to completing the 
examination.  Active and passive ranges 
of motion should be reported.  The 
examiner should also report on the 
presence or absence of dislocation or 
nonunion involving the clavicle or 
scapula or scapulohumeral joint.  The 
examiner should also comment on the 
frequency of dislocations and whether 
there is guarding of any arm movements.

The examiner should determine whether the 
left shoulder disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  Thereafter, the RO should ensure that 
all of the requested development has been 
completed and that the requested 
examination findings and opinions have 
been obtained.  The RO should then 
readjudicate the veteran's claim, and if 
the opinion is adverse to the veteran, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure without good cause to report for such 
examination could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












